 1
 2
 3
 4                                                             JS-6

 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   DENISE DONN,                            Case No. SACV 18-1911 JC
12                      Plaintiff,
                                             JUDGMENT
13                 v.
14
     NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security
     Administration,
16
                   Defendant.
17
18
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is AFFIRMED.
20
21
     DATED: March 14, 2019
22
23
                                     ______________/s/_______________________
24
                                     Honorable Jacqueline Chooljian
25                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
